RAWLS, Judge
(dissenting).
In 'my opinion the question certified to this Court is not such a question as falls within Rule 4.6, Florida Appellate Rules, 32 F.S.A., in that there appears to be controlling precedent1 in this State on which a decision of the Chancellor could be based.2 The question posed concerns a single rule of evidence which is subject to review by an appellate court if and when one of the parties feels aggrieved with the final judgment. The entire record of all evi-dentiary matters admitted or denied into evidence is, in my opinion, requisite to this Court’s consideration of the admissibility of same. I would respectfully decline to answer the question.

. Petitioner, in its, brief, cites one Florida decision, fifteen decisions from other jurisdictions, and one encyclopedia for its position, while respondent cites four Florida decisions, five decisions from other jurisdictions, and the same encyclopedia.


. Chapman v. Slaff, 101 So.2d 413 (Fla.App.1st 1958) ; Pridgeon v. Folsom, 174 So.2d 619 (Fla.App. 1st 1965).